Holmes, J.
Two issues are presented for review by this appeal with the initial query being one of first impression. We must initially determine the duty of care owed to the traveling public by a property owner whose land abuts a highway and contains growing trees with limbs overhanging the traveled portion of the roadway. The second question is whether a statutory or common-law duty exists in a board of county commissioners to remove a tree or its limbs which overhang a county road.
I
Generally, one may use his land as he sees fit, providing that his use does not invade the rights of others. In assessing the liability of a land*404owner for injuries to others, the law in this country, including Ohio, has in some respects viewed the passive use of one’s land differently than an active use. A passive use includes the use and enjoyment of the natural growth on the land.
Accordingly, the Restatement of the Law of Torts sets forth the general rule that “[njeither a possessor of land, nór a vendor, lessor, or other transferor, is liable for physical harm caused to others outside of the land by a natural condition of the land.” 2 Restatement of the Law 2d, Torts (1965) 258, Section 363(1). This is contrasted with the principle applied to structures, or objects placed upon the property by owners which occasion an injury to others outside the land. Section 364 of the Restatement of Torts 2d, supra, at 259, states that a possessor of land is subject to liability to others outside the land for physical harm caused by a structure or artificial construction on the land which the possessor realizes or should realize will involve an unreasonable risk of harm. A typical example of such artificial structure is a sign which overhangs a street or sidewalk that falls, thereby causing injuries to passing pedestrians. See Annotation (1957), 55 A.L.R. 2d 178, 190; 39 American Jurisprudence 2d (1968), Highways, Streets and Bridges, Section 453, and cases cited therein.
There is an exception to the general rule, however, concerning the duty of a property owner relating to the natural condition of and growth upon his land. This exception relates to growing trees with limbs overhanging a public street or highway. The law encompassing this exception varies rather markedly throughout the United States.1 However, it is generally stated that an owner of land abutting a highway may be held liable on negligence principles under certain circumstances for injuries or damages resulting from a tree or limb falling onto the highway from such property. Hensley v. Montgomery Cty. (1975), 25 Md. App. 361, 334 A. 2d 542; Carver v. Salt River Valley Water Users’ Assn. (1969), 104 Ariz. 513, 456 P. 2d 371; Albin v. Natl. Bank of Commerce (1962), 60 Wash. 2d 745, 375 P. 2d 487; Lemon v. Edwards (Ky. 1961), 344 S.W. 2d 822; and Hay v. Norwalk Lodge No. 730, B.P.O.E. (1951), 92 Ohio App. 14 [49 O.O. 189].
Section 363(2) of the Restatement of Torts 2d, supra, at 258, specifically provides that a possessor of land in an urban area is subject to liability to persons using a public highway for physical harm arising from the condition of trees near the highway. The use of the term “urban” in this section of the Restatement introduces yet a further variation in the application of the rules concerning a property owner’s duty or responsibility. In addition, a caveat following Section 363(2) states that the drafters express no opinion as to whether the rule would apply to a possessor of land in a rural area. Accordingly, there appears to have developed a distinction throughout the United States that there is a lesser standard of *405care with reference to rural, farm, timber, or little used land as opposed to strictly urban property.2
In the main, the cases applying the distinction often state that the urban owner has a duty of reasonable care relative to the tree, including inspection to make sure that it is safe. The duty placed upon the urban landowner, who has only a few trees, is not a heavy burden. This is in contrast to the rural landowner who may have trees of forest dimensions which would impose a duty of immense proportions, and constitute an onerous burden. Hensley, supra, at 545.
The leading case in Ohio discussing the urban-rural distinction is Hay, supra. In that case, the Court of Appeals for Huron County held as follows:
“Although there is no duty imposed upon the owner of property abutting a rural highway to inspect growing trees adjacent thereto or to ascertain defects which may result in injury to a traveler on the highway, an owner having knowledge, actual or constructive, of a patently defective condition of a tree which may result in injury to a traveler must exercise reasonable care to prevent harm to a person lawfully using the highway from the falling of such tree or its branches.” Id. at paragraph three of the syllabus.
It should be noted that where negligence revolves around the question of the existence of a hazard or defect, the legal principle prevails that notice, either actual or constructive, of such hazard or defect is a prerequisite to the duty of reasonable care. See 54 Ohio Jurisprudence 3d (1984) 540, Highways and Streets, Section 416, and cases cited therein. Furthermore, constructive notice may be imputed to the one sought to be held responsible if the hazard or defect complained of is deemed patent.
We adopt the law set forth in the Hay opinion inclusive of the distinction between the rural and urban abutting owners of property. If the danger is apparent to a rural property owner, he must take precautions to protect the traveling public. This theory is the most reasonable when viewing all of the pertinent state policy considerations. In so doing, we recognize that the distinction becomes a more difficult application with the rapid development of our suburban areas, and the increased amount of vehicular traffic in what might be considered the gray areas lying somewhere between the city and the more remote farm or rural area. *406However, the location of the highway, its size and type, as well as the number of people utilizing it, are factors to be considered by the trier of fact in determining the law to be applied.
Applying the law to the case sub judice, we find that the accident took place in a rural area and the trial court was warranted in finding that reasonable minds could come to but one conclusion when confronted with this issue. Appellee Weinman did not have actual or constructive notice of the weakened condition of the tree. While there was evidence by way of the horticulturist’s affidavit that the tree had been dying for some time, this observation was made of the tree’s interior after the limb had fallen. This affidavit provides no evidence that the condition could have been observed prior to the accident.
Therefore, we find no proof that the weakened condition was patent or that Weinman had occasion to notice such defects. Accordingly, we affirm the court of appeals on this issue.
II
In Zents v. Bd. of Commrs. (1984), 9 Ohio St. 3d 204, a majority of this court held that counties are subject to the same rules as private persons under common-law tort principles. Therefore, we must address the issue concerning the commissioners’ liability in two different respects: first, under common-law tort standards and, second, pursuant to any statutory duty placed on them by the General Assembly.
With the abrogation of sovereign immunity, a plaintiff suing the government in tort must establish the necessary elements thereof. Strunk v. Dayton Power & Light Co. (1983), 6 Ohio St. 3d 429. Based upon the law adopted above, we find no evidence in the record which would establish that any county employees had actual or constructive knowledge of the weakened condition of the tree in question. Therefore, the commissioners have not breached any duty owed to appellants.
The relevant statutory duty of the county commissioners is found within R.C. 305.12, which places liability upon the commissioners for the failure to keep county roads in repair. This provision reads in part:
“* * * The board shall be liable, in its official capacity, for damages received by reason of its negligence or carelessness in not keeping any such road * * * in proper repair * *
A review of case law decided under R.C. 305.12 and its predecessor, G.C. 2408, reveals two recognized principles. First, the intent of the General Asembly was to place a duty on the commissioners only in matters concerning either the deterioration or disassembly of county roads and bridges. See Lengyel v. Brandmiller (1942), 139 Ohio St. 478 [22 O.O. 521] (liable for bridge collapse); Starling v. Bd. of Commrs. (1935), 53 Ohio App. 293 [7 O.O. 97] (liable for rut in berm of road); Whitney v. Niehaus (1915), 4 Ohio App. 208 (liable for trench in roadway); Guernsey County Commrs. v. Black (1911), 24 Ohio C.D. 164, affirmed (1913), 88 Ohio St. 587 (liable *407for hole in berm of roadway); Daus v. Commrs. (1927), 6 Ohio Law Abs. 418 (statutory duty does not extend to rock ledge upon which bridge abutment rests); Spronk v. Campbell (C.P. 1940), 31 Ohio Law Abs. 597 [17 O.O. 540] (not liable for injuries resulting from collision with parked truck on roadway after dark). Second, liability will not be imposed under the purview of the statute when the obstructions or interferences are unrelated to the conditions of the roadway. See Western Pa. Natl. Bank v. Ross (C.A.6, 1965), 345 F. 2d 525 [33 O.O.2d 265] (no liability for tree limbs obscuring view of stop sign); Ebert v. Commrs. of Pickaway County (1907), 75 Ohio St. 474 (not liable for piles of stone placed on roadside); Allison v. Bd. of County Commrs. (App. 1935), 19 Ohio Law Abs. 74 (no liability for bridge narrower than roadway). In addition, this court most recently held that snow removal is not encompassed within R.C. 305.12. Ditmyer v. Bd. of County Commrs. (1980), 64 Ohio St. 2d 146 [18 O.O.3d 372].
While it is clear that the commissioners do not have a statutory duty pursuant to R.C. 305.12 to trim or remove tree limbs which overhang a county road, appellants focus attention on cases decided under R.C. 723.013 in an effort to place liability on the commissioners. These cases, however, are not applicable here. R.C. 723.01 contains the language “and free from nuisance,” which has been interpreted by this court to include more than just conditions of the roadway. The failure of the General Assembly to place this language in R.C. 305.12 clearly indicates its intention not to impose liability on the commissioners in matters unrelated to actual roadway conditions.
Therefore, we hold that a board of county commissioners is not liable under R.C. 305.12 for damages caused by the falling of a tree or its branches onto a county roadway. Accordingly, the judgment of the court of appeals is affirmed on this issue.

Judgment affirmed.

W. Brown, Sweeney and Locher, JJ., concur.
Celebrezze, C.J., C. Brown and J. P. Celebrezze, JJ., dissent.

 See Annotation (1979), 94 A.L.R. 3d 1160.


 The rationale for the distinction between the duty applied to the rural property owner in contrast to the urban owner has been set forth by Deans Prosser and Keeton:
“The rule of non-liability for natural conditions was obviously a practical necessity in the early days, when land was very largely in a primitive state. It remains to a considerable extent a necessity in rural communities, where the burden of inspecting and improving the land is likely to be entirely disproportionate not only to any threatened harm but even to the value of the land itself. But it is scarcely suited to cities, to say that a landowner may escape all liability for serious damage to his neighbors, merely by allowing nature to take its course.” Prosser & Keeton, Law of Torts (5 Ed. 1984) 391, Section 57.


 R.C. 723.01 states in pertinent part:
“Municipal corporations shall have special power to regulate the use of the streets. The legislative authority of such municipal corporation shall have the care, supervision, and control of public highways, [and] streets * * * within the municipal corporation, and shall cause them to be kept open, in repair, and free from nuisance.”